Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 7-20 and 91 are pending.  Claims 1-6, 21-90 and 92-93 are cancelled.  .  Claims 7-20 and 91 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 29 August 2019 consisting of 7 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/057474 (filed 10/19/2017) which claims benefit of 62/410,822 (filed 10/20/2016).  The instant application has been granted the benefit date, 20 October 2016, from the application 62/410,822.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Lim & Camicia
Claims 7-20 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US2016/0264665) in view of Camicia et al. (Molecular Cancer, 11 December 2015 (11.12.2015), Vol. 14:207, Pgs. 1-62.).

Regarding Claim 7, Lim et al. discloses a CAR (In some cases, the antigen triggered activating polypeptide is a chimeric antigen receptor or a variant thereof, Para. [00461) comprising (a) a first polypeptide comprising an antigen-binding domain, a transmembrane domain, a heterodimerization domain, and a polypeptide comprising a primary cell signaling domain, wherein said first polypeptide does not comprise a costimulatory domain (In some instances, an intracellularly split CAR may be split intracellularly proximal to the transmembrane domain into two parts including e.g., where the first part of the split CAR includes the antigen recognition domain, a transmembrane domain and an intracellular first portion of a constitutive  heterodimerization domain, Para. [0592); In some cases, a binding-triggered switch induces expression of a CAR in a cell. The terms "chimeric antigen receptor'' and "CAR", used interchangeably herein, refer to artificial multi-module molecules capable 
Lim et al. fails to explicitly disclose the heterodimerization domain comprises cereblon or a functional portion thereof, wherein said cereblon or a functional portion thereof is capable of binding to a cereblon-binding compound; said second polypeptide is capable of binding a cereblon-binding compound; and cereblon-binding compound, said first polypeptide and said second polypeptide form a heterodimer. 
Camicia teaches cereblon, ikaros, and a cereblon-binding compound used in combination to induce apoptosis of a cell (The lenalidomide-mediated reduction of IRF4 requires the E3 ubiquitin ligase complex coreceptor protein cereblon (CRBN) . CRBN a substrate receptor of the Cul4-Rbx1-DDB1-CRBN E3 ubiquitin ligase complex, is a direct target of the immunomodulatory drugs thalidomide, lenalidomide and pomalidomide . Thalidomide-like drugs directly bind to CRBN and promote the recruitment of its common substrates such as transcription factors Aiolos and lkaros to the E3 ubiquitin ligase complex, thus leading to substrate ubiquitinylation and degradation and subsequent repression of IRF4 and SPIB . Repression of IRF4 and SPIB by lenalidomide induces a lethal type I interferon response in ABC-DLBCL by augmenting interferon β (IFN β) production, Pg. 22, left column, first full paragraph; CC-122, a novel immunomodulatory agent-like thalidomide analog, directly binds to CRBN and promotes ubiquitinylation and degradation of Aiolos and lkaros in DLBCL in vitro, in vivo and in patients with relapsed/refractory DLBCL, resulting in a mimicry of lethal IFN 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lim et al. with the teaching of Camicia for the purpose of producing a split CAR-T cell comprising suicide genes capable of inducing cell death upon binding of a compound that can be administered to a subject as a means of controlling or preventing off-target effects of CAR-T cells to minimize harmful side effects.
The cited art teach various limitations of the dependent claims. Both Lim and Camicia teach CAR-T cells.  Lim et al teach the CAR T-cells target cancer cells (parag. 0188), which can target MUC-1 or HER 2 (parag. 0190, 0193), and specifically teach the binding domain can be a scFv (parag. 0139).  Lim et al. teach CARs having  co-stimulatory domains, including GITR (parag. Lim et al. teach “the intracellular signaling domain comprises the signaling domain from the zeta chain of the human CD3 complex (CD3zeta) and one or more costimulatory signaling domains, such as those from CD28, 4-18B and OX-40” (parag. 0517), thereby suggesting the limitations of claims 10-13.  Additionally, Lim et al. teach transmembrane domains, including CD4, suggesting the limitations of claims 14.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Camicia to produce a heterodimeric CAR having a cereblon-binding molecule as the means for heterodimerization.

The skilled artisan would have had a reasonable expectation of success in combining the teachings of Lim et al. and Camicia et al. the molecular biology required to engineer the claimed CAR was commonly practiced prior to the filing of the instant application. 
Therefore the CAR as taught by Lim et al. in view of Camicia et al. would have been prima facie obvious over the CAR of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633